DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 	Claim 21 recites the limitation "the user" in line 2.  There is insufficient antecedent basis for this limitation in the claim. The examiner cannot determine if “the user” is referring to “the end user” or “a human user” in claim 20.
 	Claim 21 recites the limitation "the refocused image" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Examiner suggests replacing “the refocused image” with –the re-focused image--.
 	Claim 30 recites the limitation "the user" in line 2.  There is insufficient antecedent basis for this limitation in the claim. The examiner cannot determine if “the user” is referring to “the end user” or “a human user” in claim 29.
 	Claim 30 recites the limitation "the refocused image" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Examiner suggests replacing “the refocused image” with –the re-focused image--.

The prior art does not appear to teach or make obvious the subject matter of the claims. 
However, the 35 U.S.C. 112(b) rejection must be overcome for claims 21 and 30.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
 	The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations.
 	Regarding independent claims 16 and 25, the closest prior art does not teach or suggest the claimed invention having “obtaining a 3D model of an object of interest associated with a scene; generating a re-focusing surface based on the 3D model; obtaining a 4D light field data of the scene; re-focusing the 4D light field data using the re-focusing surface; generating a re-focused image by using the re-focused 4D light field data; and determining whether an end user is correctly positioned relative to the scene by using the re- focused image”, and a combination of other limitations thereof as recited in the claims.
 	Regarding dependent claims 17-24 and 26-35, the claims have been found allowable due to its dependencies to claims 16 and 25 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN D HUYNH whose telephone number is (571)270-1937. The examiner can normally be reached 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VAN D HUYNH/Primary Examiner, Art Unit 2665